Case: 21-51035     Document: 00516248922         Page: 1     Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 22, 2022
                                  No. 21-51035
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Antonio Molina-Rivas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-453-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Luis Antonio Molina-Rivas appeals his conviction and sentence for
   illegal reentry into the United States, in violation of 8 U.S.C. § 1326(a) and
   (b)(2). For the first time on appeal, Molina-Rivas argues that § 1326(b) is
   unconstitutional because it allows for a sentence above the otherwise


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51035      Document: 00516248922          Page: 2   Date Filed: 03/22/2022




                                    No. 21-51035


   applicable statutory maximum based on facts that are neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He has filed an
   unopposed motion for summary disposition and a letter brief explaining that
   he has raised the issue only to preserve it for further review and conceding
   correctly that it is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
   Because summary disposition is appropriate, see Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Molina-Rivas’s motion is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                         2